Order filed September 13, 2012




                                         In The

                       Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00528-CV
                                   ____________

                                Ernest Navy, Appellant

                                           V.

                          College of the Mainland, Appellee


                       On Appeal from the 10th District Court
                             Galveston County, Texas
                        Trial Court Cause No. 09-CV-0176


                                        ORDER

       Appellant's brief was due September 3, 2012. No brief or motion for extension of
time has been filed.

       Unless appellant submits his brief, and a motion reasonably explaining why the
brief was late, to the clerk of this court on or before October 15, 2012, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                         PER CURIAM